Exhibit 10.1

WAYNE SAVINGS COMMUNITY BANK

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
APRIL, 14 th, 2008 by and between Wayne Savings Community Bank (the “Bank”), an
Ohio savings and loan association, with its principal administrative office at
151 North Market Street, Wooster, Ohio and Steven Dimos (the “Executive”). Any
reference to “Company” herein shall mean Wayne Savings Bancshares, Inc. the
stock holding company parent of the Bank or any successor thereto.

WHEREAS, the Bank agrees to employ Executive as its Executive Vice President and
Chief Operations Officer subject to the authority and direction of the Bank’s
President and Chief Executive Officer, and Executive agrees to accept such
employment subject to the terms and conditions set forth herein; and

WHEREAS, the parties acknowledge that, by virtue of Executive’s activities on
behalf of the Bank, Executive will be entrusted with and will have access to
certain Confidential Information (as hereinafter defined) related to the
business and operations of the Bank which constitutes a valuable, special and
unique asset of the Bank, and which is protected by the Bank in order to
preserve its business, trade and goodwill; and

WHEREAS, the parties desire to set forth their understanding as to such
Confidential Information as an integral part of the terms and conditions of
Executive’s employment hereunder.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. POSITION AND RESPONSIBILITIES

During the period of his employment hereunder, Executive agrees to serve as
Executive Vice President and Chief Operations Officer for the Bank (the
“Executive Position”). As Executive Vice President and Chief Operations Officer,
the Executive agrees to serve under the direction of the President and CEO of
the Bank and will provide administration to oversee the Bank’s operations.
During said period, Executive also agrees to serve, if elected, as an officer of
any subsidiary or affiliate of the Bank.

2. TERMS AND DUTIES

(a) The term of Executive’s employment under this Agreement shall begin as of
the date first above written and shall continue for a period of twenty-four full
calendar months thereafter. Unless terminated earlier in accordance with the
terms herein, this Agreement shall be renewed automatically for successive one
(1) year terms unless and until either party shall have given the other at least
sixty (60) days’ written notice prior to the expiration of the term (or renewal
term, if applicable) of this Agreement. The Executive’s obligations and the
Bank’s rights under Section 10 hereof shall survive the expiration of the term
(including any renewal terms of this Agreement).



--------------------------------------------------------------------------------

(b) During the term of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive shall devote substantially all his business time, attention,
skill, and efforts to the faithful performance of his duties hereunder including
activities and services related to the organization, operation and management of
the Bank; provided, however, that, with the approval of the Board, as evidenced
by a resolution of such Board, from time to time, Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, business companies or business organizations, which, in such
Board’s judgment, will not present any conflict of interest with the Bank, or
materially affect the performance of Executive’s duties pursuant to this
Agreement (for purposes of this Section 2(b), Board approval shall be deemed
provided as to service with any such business companies or organizations that
Executive was serving as provided on the attached exhibit to this Employment
Agreement).

3. COMPENSATION AND REIMBURSEMENT.

(a) The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 2(b). The Bank shall pay
Executive as compensation a salary of not less than $120,000 per year (“Base
Salary”). Such Base Salary shall be payable biweekly. During the period of this
Agreement, Executive’s Base Salary shall be reviewed at least annually. Such
review shall be conducted by the President and reviewed by a Committee
designated by the Board. Base Salary shall include any amounts of compensation
deferred by Executive under qualified and nonqualified plans maintained by the
Bank.

(b) The Bank will provide Executive with such employee benefit plans,
arrangements and perquisites as are generally provided by the Bank to its
executive employees, and as are in effect from time to time. Without limiting
the generality of the foregoing provisions of this Subsection (b), Executive
will be entitled to participate in or receive benefits under any employee
benefit plans including but not limited to, retirement plans, supplemental
retirement plans, pension plans, profit-sharing plans, health-and-accident
plans, medical coverage or any other employee benefit plan or arrangement made
available by the Bank in the future to its senior executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements. Executive will be
entitled to incentive compensation and bonuses as provided in any plan of the
Bank in which Executive is eligible to participate (and he shall be entitled to
a pro rata distribution under any incentive compensation or bonus plan as to any
year in which a termination of employment occurs, other than termination for
Cause). Nothing paid to the Executive under any such plan or arrangement will be
deemed to be in lieu of other compensation to which the Executive is entitled
under this Agreement.

(c) In addition to the Base Salary provided for by paragraph (a) of this
Section 3, the Bank shall pay or reimburse Executive for all reasonable travel
and other reasonable expenses incurred by Executive in performing his
obligations under this Agreement and may provide such additional compensation in
such form and such amounts as the Board may from time to time determine.



--------------------------------------------------------------------------------

4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

(a) Upon the occurrence of an Event of Termination (as herein defined) during
the Executive’s term of employment under this Agreement, the provisions of this
Section shall apply. As used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following: (i) the termination by the
Bank or the Company of Executive’s full-time employment hereunder for any reason
other than (A) termination for Cause (as defined in Section 8 hereof), (B) upon
Retirement (as defined in Section 7 hereof), or (C) for Disability (as set forth
in Section 6 hereof); (ii) Executive’s resignation from the Bank’s employ
following (A) a material change in Executive’s function, duties, or
responsibilities, which change would cause Executive’s position to become one of
lesser responsibility, importance, or scope from the position and, attributes
thereof described in Section 1 above, to which Executive has not agreed in
writing (and any such material change shall be deemed a continuing breach, of
this Agreement), (B) a relocation of Executive’s principal place of employment
to a location more than 30 miles outside the City of Wooster, or a material
reduction in the benefits and perquisites, including Base Salary, to the
Executive from those being provided as of the effective date of this Agreement
(except for any reduction that is part of an employee-wide reduction in pay or
benefits), (C) a liquidation or dissolution of the Bank or the Company, or
(D) material breach of this Agreement by the Bank; and (iii) the event specified
in Section 4(b) hereof. Upon the occurrence of any event described in clauses
(ii) (A), (B), (C) or (D) above, Executive shall have the right to elect to
terminate his employment under this Agreement by resignation upon not less than
thirty (30) days prior written notice given within a reasonable period of time
(not to exceed, except in case of a continuing breach, four calendar months)
after the event giving rise to said right to elect, which termination by
Executive shall be an Event of Termination. No payments or benefits shall be due
to Executive under this Agreement upon the termination of Executive’s employment
except as provided in Sections 4, 5, 6 or 7 hereof.

(b) As used in this Agreement, an Event of Termination shall also mean and
include Executive’s involuntary termination or voluntary resignation from the
Bank’s employ on the effective date of, or at any time following, a Change in
Control during the term of this Agreement or any renewal term hereof. For these
purposes, a Change in Control shall mean a change in the ownership of the Bank
or the. Company, a change in the effective control of the Bank or the Company or
a change in the ownership of a substantial portion of the assets of the Bank or
the Company, in each case as provided under Section 409A of the Code and the
regulations thereunder.

(c) Following the occurrence of an Event of Termination, the Bank shall pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages (but not both), a lump sum cash amount equal to, in the case of an Event
of Termination as defined in Section 4(a), one (1) times the sum of, or, in the
case of an Event of Termination as defined in Section 4(b), two (2) times the
sum of: (i) the highest annual rate of Base Salary paid to Executive at any time
under this Agreement, (ii) the greater of (x) the average annual cash bonus paid
to Executive with respect to the two completed fiscal years prior to the Event
of Termination, or (y) the cash bonus paid to Executive with respect to the
fiscal year ended prior to the Event of Termination, and (iii) the value of the



--------------------------------------------------------------------------------

employer matching contributions made on the Executive’s behalf in the Wayne
Savings 401(k) Retirement Plan, or any successor thereto, and the value of the
employer contribution or allocation made on the Executive’s behalf in the Wayne
Savings Community Bank Restated Employee Stock Ownership Plan, or any successor
thereto, in the calendar year preceding the year in which the Event of
Termination occurs; provided however, that if the Bank is not in compliance with
its minimum capital requirements or if such payments would cause the Bank’s
capital to be reduced below its minimum capital requirements, such payments’
shall be deferred until such time as the Bank is in capital compliance. Such
payments shall not be reduced in the event the Executive obtains other
employment following termination of employment.

(d) Upon the occurrence of an Event of Termination, the Bank will cause to be
continued life, medical and dental coverage substantially comparable, as
reasonably or customarily available, to the coverage maintained by the Bank for
Executive, at no cost to the Executive, prior to his termination, except to the
extent such coverage may be changed in its application to all Bank employees or
is not, available on an individual basis to a terminated employee. Such coverage
shall cease twelve (12) months following an Event of Termination as defined in
Section 4(a), or twenty-four (24) months following an Event of Termination as
defined in Section 4(b). If the provision of any of the benefits covered by this
Section 4(d) would trigger the 20% tax and interest penalties under Section 409A
of the Code, then the benefit(s) that would trigger such tax and interest
penalties shall not be provided (collectively, the “Excluded Benefits”), and in
lieu of the Excluded Benefits the Bank shall pay to the Executive, in a lump sum
within 30 days following termination of employment or within 30 days after such
determination should it occur after termination of employment, a cash amount
equal to the cost to the Bank of providing the Excluded Benefits.

5. TAX INDEMNIFICATION.

(a) If the payments and benefits pursuant to this Agreement, either alone or
together with other payments and benefits which the Executive has the right to
receive from the Company and the Bank would constitute a “parachute payment” as
defined in Section 280G(b)(2) of the Code (the “Initial Parachute Payment”),
then the Bank shall pay to the Executive, at the time such payments of benefits
are paid and subject to applicable withholding requirements, a cash amount equal
to the sum of the following:

(i) twenty (20) percent (or such other percentage equal to the tax rate imposed
by Section 4999 of the Code) of the amount by which the Initial Parachute
Payment exceeds the Executive’s “base amount” from the Company and its
subsidiaries, as defined in Section 280G(b)(3) of the Code, with the difference
between the Initial Parachute Payment and the Executive’s base amount being
hereinafter referred to as the “Initial Excess Parachute Payment”;

(ii) such additional amount (tax allowance) as may be necessary to compensate
the Executive for the payment by the Executive of state and federal income and
excise taxes on the payment provided under clause (i) above and on



--------------------------------------------------------------------------------

any payments under this clause (ii). In computing such tax allowance, the
payment to be made under clause (i) above shall be multiplied by the “gross up
percentage” (“GUP”). The GUP shall be determined as follows:

 

   

Tax Rate

  GUP =   1-   Tax Rate  

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate (including Social
Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the, year in which the payment under clause
(i) above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.

(b) Notwithstanding the foregoing, if it shall subsequently be determined in a
final judicial determination or a final administrative settlement to which the
Executive is a party that the actual excess parachute payment as defined in
Section 280G(b)(l) of the Code is different from the Initial Excess Parachute
Payment (such different amount being hereafter referred to as the “Determinative
Excess Parachute Payment”), then the Bank’s independent tax counsel or
accountants shall determine the amount (the “Adjustment Amount”) which either
the Executive must pay to the Bank or the Bank must pay to the Executive in
order to put the Executive (or the Bank, as the case may be) in the same
position the Executive (or the Bank, as the case may be) would have been if the
Initial Excess Parachute Payment had been equal to the Determinative Excess
Parachute Payment. In determining the Adjustment Amount, the independent tax
counsel or accountants shall take into account any and all taxes (including any
penalties and interest) paid by or for the Executive or refunded to the
Executive or for the Executive’s benefit. As soon as practicable after the
Adjustment Amount has been so determined, the Bank shall pay the Adjustment
Amount to the Executive or the Executive shall repay the Adjustment Amount to
the Bank, as the case may be.

(c) In each calendar year that the Executive receives payments of benefits that
constitute a parachute payment, the Executive shall report on his state and
federal income tax returns such information as is consistent with the
determination made by the independent tax counsel or accountants of the Bank as
described above. The Bank shall indemnify and hold the Executive harmless from
any and all losses, costs and expenses (including without limitation, reasonable
attorneys’ fees, interest, fines and penalties) which the Executive incurs as a
result of so reporting such information. The Executive shall promptly notify the
Bank in writing whenever the Executive receives notice of the institution of a
judicial or administrative proceeding, formal or informal, in which the federal
tax treatment under Section 4999 of the Code of any amount paid or payable under
this Section 5 is being reviewed or is in dispute. The Bank shall assume control
at its expense over all legal and accounting matters pertaining to such federal
tax treatment (except to the extent necessary or appropriate for the Executive
to resolve any such proceeding with respect to any matter unrelated to amounts
paid or payable pursuant to this Section 5) and the Executive shall



--------------------------------------------------------------------------------

cooperate fully with the Bank in any such proceeding. The Executive shall not
enter into any compromise or settlement or otherwise prejudice any rights the
Bank may have in connection therewith without the prior consent of the Bank.

6. DISABILITY.

(a) Short-Term. In the event of Executive’s failure to substantially perform his
duties hereunder on a full-time basis for a period of not more than one hundred
eighty (180) days due to incapacity resulting from physical or mental illness,
the Bank will continue to pay Executive’s Base Salary during the period of such
incapacity, but only in the amounts and to the extent that disability benefits
payable to the Executive under Bank-sponsored insurance policies are less than
Executive’s Base Salary.

(b) Long-Term. If Executive is incapacitated for a period of one hundred eighty
(180) consecutive days so that he cannot perform his duties hereunder on a
full-time basis, Executive’s employment will terminate upon the expiration of
such one hundred eighty (180) day period, and Executive shall be entitled to
receive all benefits payable as a result of the termination under the terms of
the Bank’s employee benefit plans.

7. TERMINATION UPON RETIREMENT.

Termination by the Bank of the Executive based on “Retirement” shall mean
termination of Executive in accordance with any retirement policy established
with Executive’s consent with respect to him. Upon termination of Executive upon
Retirement, no amounts or benefits shall be due Executive under this Agreement
and the Executive shall be entitled to all benefits under any retirement plan of
the Bank and other plans to which Executive is a party.

8. TERMINATION FOR CAUSE.

The term “Termination for Cause” shall mean termination because of the
Executive’s personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, gross negligence in the performance of duties, willful violation of any
law, rule, or regulation (other than minor traffic violations or similar
offenses) or final cease-and-desist order, commission of an act of moral
turpitude, engagement in activities or conduct injurious to the reputation of
the Bank, material breach of any provision of this Agreement, or continued
failure and/or refusal to correct any performance deficiencies within fifteen
(15) days following receipt by the Executive of written notice from the
President or the Board of such deficiencies. Notwithstanding the foregoing,
Executive shall not be deemed to have been Terminated for Cause unless and until
there shall have been delivered to him a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the members of the Board at
a meeting of the Board called and held for that purpose (after reasonable notice
to Executive and an opportunity for him, together with counsel, to be heard
before the Board), finding that in the good faith opinion of the Board,
Executive was guilty of conduct justifying Termination for Cause as defined
herein, and specifying the particulars thereof in detail. The Executive shall
not have the right to receive compensation or other benefits for any period
after Termination for Cause (other than any vested stock options, vested
restricted stock or vested benefits under any tax qualified or non-qualified
employee benefit plan). Any non-vested stock



--------------------------------------------------------------------------------

options or restricted stock granted to Executive under any stock option plan or
restricted stock plan of the Bank, the Company or any subsidiary or affiliate
thereof, shall become null and void effective upon Executive’s receipt of Notice
of Termination for Cause pursuant to Section 9 hereof, and any non-vested stock
options shall not be exercisable by Executive at any time subsequent to such
Termination for Cause, (unless it is determined in arbitration that grounds for
termination of Executive for Cause did not exist, in which event all terms of
the options or restricted stock as of the date of termination shall apply, and
any time periods for exercising such options shall commence from the date of
resolution in arbitration).

9. NOTICE.

(a) Any purported termination by the Bank for Cause shall be communicated by
Notice of Termination to the Executive. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. If,
within thirty (30) days after any Notice of Termination for Cause is given, the
Executive notifies the Bank or the Company that a dispute exists concerning the
termination, the parties shall promptly proceed to arbitration. Notwithstanding
the pendency of any such dispute, the Bank and the Company may discontinue to
pay Executive compensation until the dispute is finally resolved in accordance
with this Agreement. If it is determined that Executive is entitled to
compensation and benefits under Section 4 of this Agreement, the payment of such
compensation and benefits by the Bank and Company shall commence immediately
following the date of resolution by arbitration, with interest due Executive on
the cash amount that would have been paid pending arbitration (at the prime rate
as published in the Wall Street Journal from time to time).

(b) Any other purported termination by the Bank or by Executive shall be
communicated by a Notice of Termination to the other party. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of employment under the provision so indicated. “Date of
Termination” shall mean the date of the Notice of Termination. If, within thirty
(30) days after any Notice of Termination is given, the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the parties shall promptly proceed to arbitration as provided
in Section 19 of this Agreement. Notwithstanding the pendency of any such
dispute, the Bank shall continue to pay the Executive his Base Salary, and other
compensation and benefits in effect when the notice giving rise to the dispute
was given (except as to termination of Executive for Cause). In the event of the
voluntary termination by the Executive of his employment, which is disputed by
the Bank, and if it is determined in arbitration that Executive is not entitled
to termination benefits pursuant to this Agreement, he shall return all cash
payments made to him pending resolution by arbitration, with interest thereon at
the prime rate as published in the Wall Street Journal from time to time if it
is determined in arbitration that Executive’s voluntary termination of
employment was not taken in good faith and not in the reasonable belief that
grounds existed for his voluntary termination.



--------------------------------------------------------------------------------

10. POST-TERMINATION OBLIGATIONS.

(a) All payments and benefits to Executive under this Agreement shall be subject
to Executive’s compliance with paragraph (b) of this Section 10 during the term
of this Agreement and for one (1) full year after the expiration or termination
hereof

(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party.

(c) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank. Executive will not, during or after the term of his
employment, use or disclose to any person, firm, corporation, or other entity
for any reason or purpose whatsoever, (except for such disclosure as may be
required to be provided to the Office of Thrift Supervision (“OTS”), the Federal
Deposit Insurance Corporation (the “FDIC”), or other federal banking agency with
jurisdiction over the Bank or Executive), any knowledge of the past, present,
planned or considered business activities of the Bank or affiliates thereof or
any Confidential Information. For purposes of this Agreement, Confidential
Information shall mean all information or knowledge belonging to, used by, or
which is in the possession of the Bank relating to the Bank’s business, business
plans, strategies, pricing, sales methods, customers (including, without
limitation, the names, addresses or telephone numbers of such customers),
technology, programs, finances, costs, employees (including, without limitation,
the names, addresses or telephone numbers of any employees), employee
compensation rates or policies, marketing plans, development plans, computer
programs, computer systems, inventions, developments, trade secrets, know how or
confidences of the Bank or the Bank’s business, without regard to whether any of
such Confidential Information may be deemed confidential or material to any
third party, and the Bank and the Executive hereby stipulate to the
confidentiality and materiality of all such Confidential Information. The
Executive acknowledges that all of the Confidential Information is and shall
continue to be the exclusive proprietary property of the Bank, whether or not
prepared in whole or in part by the Executive and whether or not disclosed to or
entrusted to the custody of the Executive. The Executive agrees that upon the
termination of the Executive’s employment with the Bank for any reason, the
Executive will return promptly to the Bank all memoranda, notes, records,
reports, manuals, pricing lists, prints and other documents (and all copies
thereof) relating to the Bank’s business which he may then possess or have with
the Executive’s control, regardless of whether any such documents constitute
Confidential Information. The Executive further agrees that he shall forward to
the Bank all Confidential Information which at any time (including after the
period of his employment with the Bank) should come into the Executive’s
possession or the possession of any other person, firm or entity with which the
Executive is affiliated in any capacity. Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Bank, and Executive may disclose any
information regarding the Bank or the Company which is otherwise publicly
available.



--------------------------------------------------------------------------------

(d) The Executive agrees that he shall not at any time (whether during or for a
period of one (1) year after the Executive’s termination of employment with the
Bank), without the prior written consent of the Bank, either directly or
indirectly (i) solicit (or attempt to solicit), induce (or attempt to induce),
cause or facilitate any employee, director, agent, consultant, independent
contractor, representative or associate of the Bank to terminate his, her or its
relationship with the Bank, or (ii) solicit (or attempt to solicit), induce (or
attempt to induce), cause or facilitate any supplier of services or products to
the Bank to terminate or change his, her or its relationship with the Bank, or
otherwise interfere with any relationship between the Bank and any of the Bank’s
suppliers of products or services.

(e) The Executive agrees not to in any way slander or injure the business
reputation or goodwill of the Bank through any contact with customers, vendors,
suppliers, employees or agents of the Bank, or in any other way.

(f) The Executive agrees that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, and all similar or
related information which relates to the Bank’s actual or anticipated business,
research and development or existing or futruer products or services and which
are conceived, developed or made by the Executive while employed by the Bank
(all of the foregoing being referred to herein as “Work Product”) belong to the
Bank. The Executive shall perform all actions reasonably requested by the Bank
(whether-during or after the employment period) to establish and confirm such
ownership of Work Product (including, without limitation, assignments, consents,
powers of attorney and other instruments).

(g) The Executive acknowledges that the restrictions contained in this
Section 10 are reasonable and necessary to protect the legitimate interests of
the Bank. If the event of a breach or threatened breach by the Executive of any
of the provisions of Section 10 hereof, the Bank shall have the right to
specifically enforce this Agreement by means of an injunction, it being
acknowledged by the Executive and agreed upon by the parties that any such
breach will cause irreparable injury to the Bank for which money damage alone
will not provide an adequate remedy. The rights and remedies enumerated above
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Bank at law or in equity.

(h) In the event any of the covenants contained in Section 10 or any portion
thereof, shall be found by a court of competent jurisdiction to be invalid or
unenforceable as against public policy or for any other reason, such court shall
exercise its discretion to reform such covenant to the end that the Executive
shall be subject to covenants that are reasonable under the circumstances and
are enforceable by the Bank. In any event, if any provision of this Agreement is
found unenforceable for any reason, such provision shall remain in force and
effect to the maximum extent allowable and all unaffected provisions shall
remain fully valid and enforceable.

11. SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to Executive and, if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.



--------------------------------------------------------------------------------

12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to the Executive of a kind
elsewhere provided. No provision of this Agreement shall be interpreted to mean
that Executive is subject to receiving fewer benefits than those available to
him without reference to this Agreement.

13. NO ATTACHMENT.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, of hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

This Agreement shall be binding upon, and inure to the benefit of, Executive and
the Bank and their respective successors and assigns.

14. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto. In addition, notwithstanding anything in
this Agreement to the contrary, the Bank may amend in good faith any terms of
this Agreement, including retroactively, in order to comply with Section 409A of
the Code.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

15. REQUIRED REGULATORY PROVISIONS.

(a) The Bank’s Board of Directors may terminate the Executive’s employment at
any time, but any termination by the Bank’s Board of Directors, other than
Termination for Cause, shall not prejudice Executive’s right to compensation or
other benefits under this Agreement. Executive shall not have the right to
receive compensation or other benefits for any period after Termination for
Cause as defined in Section 8 hereinabove.

(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3)



--------------------------------------------------------------------------------

(12 U.S.C. §§ 1818(e)(3)) or 8(g) (12 U.S.C. § 1818(g)) of the Federal Deposit
Insurance Act (the “FDI Act”), the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay the Executive all or part of the compensation withheld while
their contract obligations were suspended and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e) (12
U.S.C. §§ 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the FDI Act, all obligations
of the Bank under this contract shall terminate as of the effective date of the
order, but vested rights of the contracting parties shall not be affected.

(d) If the Bank is in default as defined in Section 3(x) (12 U.S.C. §
1813(x)(l)) of the FDI Act, all obligations of the Bank under this contract
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.

(e) All obligations of the Bank under this contract shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by the Director, at the time the FDIC or
the Resolution Trust Corporation enters into an agreement to provide assistance
to or on behalf of the Bank; or (ii) by the OTS at the time the OTS or its
District Director approves a supervisory merger to resolve problems related to
the operations of the Bank or when the Bank is determined by the OTS or FDIC to
be in an unsafe or unsound condition. Any rights of the parties that have
already vested, however, shall not be affected by such action.

(f) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 USC Section 1828(k) and
any regulations promulgated thereunder.

16. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

17. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

18. GOVERNING LAW.

This Agreement shall be governed by the laws of the State of Ohio but only to
the extent not superseded by federal law.



--------------------------------------------------------------------------------

19. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within the Cleveland
metropolitan area, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that Executive shall be
entitled to seek specific performance of his right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

20. PAYMENT OF LEGAL FEES.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or resolved in the Executive’s favor.

21. INDEMNIFICATION.

The Bank and the Company shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
federal law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Bank or
the Company (whether or not he continues to be a director or officer at the time
of incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements (such settlements must be approved by the
Board of Directors of the Bank or the Company, as appropriate), provided,
however, neither the Bank nor Company shall be required to indemnify or
reimburse the Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by the Executive.

22. SUCCESSOR TO THE BANK.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Company, expressly and unconditionally to
assume and agree to perform the Bank’s obligations under this Agreement, in the
same manner and to the same extent that the Bank would be required to perform if
no such succession or assignment had taken place.

[Signature page follows]



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed and their seals to be affixed hereunto by their duly authorized
officers, and Executive has signed this Agreement, on the day and date first
above written.

 

ATTEST:     WAYNE SAVINGS COMMUNITY BANK

LOGO [g97936img1.jpg]

    By:  

LOGO [g97936img2.jpg]

Secretary       President and Chief Executive Officer WITNESS:     EXECUTIVE:

LOGO [g97936img3.jpg]

   

LOGO [g97936img4.jpg]

      Steven Dimos

 

CONSENT OF GUARANTOR (PURSUANT

TO SECTION ELEVEN HEREOF)

WAYNE SAVINGS BANCSHARES, INC. By:  

LOGO [g97936img5.jpg]

  President and Chief Executive Officer